STONE, J.
Most criminal offenses are made up of two or more facts, which are in their nature distinguishable. In this case, the offense consists of at least two facts: 1st, the theft: and, 2d, the agent by which the crime was committed. To justify a conviction, it was essential'that each of these facts should have been proved. Further, if the defendant, on the testimony in this record, had asked the court to instruct the jury, that they could not convict, if the proof failed to establish one or more of the constituent facts, naming such constituent fact or facts, and the court had refused to give the instruction, such refusal would probably work a reversal of the ease, — Wharton’s Amer. Crim. Law, §§743, 745; Burrill on Circumstantial Evidence, 734.
We have found no rule of law, which declares that circumstantial evidence necessarily consists of links; or, which prescribes any definite number of circumstances, as necessary to the sufficiency of circumstantial proof. There may be, and are, cases where a single circumstance will justify the jury in finding the existence of an inferential fact. Unexplained possession of an article recently stolen, is of this class; and from this single circumstance, *574the jury may, and frequently do, draw the inference* that the party thus found in possession is the thief. Circumstances, however, may be admissible in evidence, which are much less determinate and satisfactory. The weight of pertinent circumstances, their influence on the minds of the jury, can rarely become a question of law, although there are certain rules for weighing them, which the court should not hesitate to give.
Coming to the conclusion that circumstantial evidence is not necessarily a chain, or composed of links, we think the tendency of the charge asked was to mislead or embarrass the jury, and that it was rightly refused. — Sherrod v. Rhodes, 5 Ala. 683; Rhodes v. Sherrod, 9 Ala. 63, 71; Blocker v. Burruss, 2 Ala. 354; Caskey v. Haviland, 13 Ala. 314; Chenault v. Walker, 14 Ala. 151; Godbold v. Blair & Co., 27 Ala. 592; Rolston v. Langdon, 26 Ala. 660; Swallow v. The State, 22 Ala. 20; Ross v. Ross, 20 Ala. R. 105; United States v. Johns, 1 Wash. C. C. 372; 2 Halsted’s Evidence, 485-6-7; Boseoe’s Criminal Evidence, 1.
In what we have said above, we do not wish to be understood as trenching on the rule as to the measure of proof in criminal eases, or in the establishment of circumstances by which the jury should be controlled. The charge refused in this case did not raise either of these questions. — Ogletree v. The State, 28 Ala. 693; Sumner v. The State, 5 Blackf. 579.
The other rulings of the circuit court are free from error.
The judgment is affirmed, and the sentence ordered to be executed.